PER CURIAM
Robert Maurer ("Maurer") appeals the trial court's judgment following a jury trial convicting him of attempted statutory sodomy in the first degree and failing to register as a sex offender. Maurer argues the trial court erred in refusing to instruct the jury on second-degree statutory sodomy as a lesser included offense of first-degree statutory sodomy pursuant to Section 556.046.2-3.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*267The judgment of the trial court is affirmed in accordance with Rule 30.25(b).